Citation Nr: 0729964	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-12 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder, claimed as secondary to service-connected 
conditions.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1943 to February 1946.

This matter is before the Board of Veterans' Appeals (Board) 
following a May 2006 Remand from the United States Court of 
Appeals for Veterans Claims (CAVC) regarding a Board decision 
rendered in January 2005, denying the veteran's claim on the 
merits.  This matter was originally on appeal from a February 
2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

The case was brought again before the Board  in October 2006, 
at which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claims and to comply with the CAVC May 
2006 order, to include affording him a new VA examination.  
The requested development having been completed, the case is 
once again before the Board for appellate consideration of 
the issues on appeal.  


FINDINGS OF FACT

1. There is no competent evidence that shows a causal link 
between the veteran's cardiovascular disease and his 
residuals of perforating gunshot wound, right thoracic cavity 
with retained foreign body, his anxiety disorder or any other 
service-connected condition. 

2. There is no competent evidence that shows a causal link 
between the veteran's cardiovascular disease and any remote 
incident of service.





CONCLUSIONS OF LAW

1.  The veteran's cardiovascular disease is not proximately 
due to or the result of any service-connected disease or 
injury, to include residuals of perforating gunshot wound, 
right thoracic cavity with retained foreign body, and anxiety 
disorder. 38 U.S.C.A. §§ 1110, 1131, and 5107 (West 2002 and 
Supp. 2007); 38 C.F.R. § 3.310 (2007).

2.  The veteran's cardiovascular disease was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 
1112, 1113, and 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 
3.303 and 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Direct service connection means that the facts establish that 
a particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for cardiovascular-renal disease may be 
established based on a legal "presumption" by showing that 
either manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service. 38 
C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is 
applicable because the earliest evidence of the veteran's 
cardiovascular disease is April 1999, over five decades after 
service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

In the alternative, service-connection may also be 
established for any disability which is proximately due to or 
the result of a service-connected disease or injury. See 38 
C.F.R. § 3.310.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, 
Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).  

That is, secondary service connection may be established by a 
showing that a service-connected condition caused the 
condition or aggravated the condition beyond the natural 
progression of the disease.  See 38 U.S.C. § 5103A(d) (2002); 
38 C.F.R. § 3.310(a)(2)(b) (stating that service connection 
on a secondary basis may be established by a showing that the 
current disability was either caused by or aggravated by a 
service-connected disability); Schroeder v. West, 212 F.3d 
1265 (Fed. Cir. 2000) (requiring the VA to investigate all 
possible in-service causes of a veteran's current disability, 
including those unknown to the veteran).  

The veteran primarily alleges that his current cardiovascular 
disease is the result of the longstanding gunshot wound (GSW) 
in the right thoracic cavity obtained while in the military.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The veteran is currently service-connected for GSW residuals 
and an anxiety disorder.  Although not specifically alleged 
by the veteran, the record reasonably raises the possibility 
that veteran's cardiovascular disease may be related to his 
anxiety disorder and, thus, will be considered by the Board 
here.  This is explained more thoroughly below.  
Alternatively, consideration must also be given as to whether 
the veteran's cardiovascular disease can be directly linked 
to any remote incident of exposure.  See, e.g. Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). 

As will be discussed below, the Board has considered all 
possible theories of recovery and simply found no basis in 
which to grant the veteran's claim for service connection of 
cardiovascular disease.

The veteran's service medical records confirm the veteran's 
June 1945 GSW to the right thoracic cavity.  The records also 
indicate the veteran complained of a dull ache in the right 
chest throughout the remainder of his service.  Prior to 
discharge, moreover, a neuropsychiatric examiner opined that 
these complaints of chest pain had a "psychogenic 
character" and were more likely a product of neurosis.  The 
veteran was diagnosed with chronic anxiety reaction in 
February 1946, which was determined to be due to active 
service.  The service medical records are otherwise silent as 
to any other injuries, complaints, treatment or diagnoses of 
heart disease. 

After service, the veteran underwent a VA examination in July 
1946 where the veteran's complaints of chest pain were noted, 
but all pulmonary testing returned within normal limits.  
Indeed, the veteran was not actually diagnosed with any 
cardiovascular-renal disease until April 1999.  At that time, 
the veteran underwent a coronary artery bypass graft and was 
diagnosed with coronary artery disease and hypertension.  
Private treatment records indicate continuous treatment for 
heart disease since April 1999.

From the medical evidence it is clear the veteran did not 
have heart disease in service or for many decades thereafter.  
Even if a chronic condition was not shown during service, 
however, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology or under 38 C.F.R. § 3.303(d) if the evidence 
shows a disease first diagnosed after service was incurred in 
service or under 38 C.F.R. § 3.310 if the evidence shows a 
disease first diagnosed after service was caused or 
aggravated by another service-connected disability. The 
crucial inquiry, then, is whether the veteran's current 
cardiovascular disease is related to any remote incident of 
service, to include his service-connected conditions.  The 
Board concludes it is not. 

The veteran was afforded a VA examination in December 2002 
where he was diagnosed with arteriosclerotic coronary heart 
disease, hypertension, hyperlipidemia and post-coronary 
artery bypass graft.  Regarding etiology, the examiner opined 
as follows:

[I]t is my opinion that the cardiovascular 
condition that the patient has developed is not 
the result of nor has it been caused by the 
longstanding gunshot wound in the right thoracic 
cavity.

While the examiner did not find a causal relationship between 
the veteran's GSW and his current cardiovascular disease, the 
examiner did not proffer an opinion with regard to whether 
any of the veteran's service-connected conditions caused or 
aggravated the veteran's heart condition nor did the examiner 
opine with regard to whether the veteran's heart condition is 
directly related to any other remote incident of service.  
The CAVC remanded this case in a May 2006 order to afford the 
veteran consideration of these additional theories of 
recovery.

The veteran was then afforded a new VA examination in May 
2007 where the examiner diagnosed the veteran with mild 
restrictive ventilatory defect, coronary artery disease, 
hypercholesterolemia and hypertension.  With regard to 
etiology, and considering all possible theories of causation, 
the examiner opined as follows:

Veteran's cardiovascular condition is not, nor 
has been, caused by or aggravated by any incident 
of service, i.e. gunshot wound or veteran's 
generalized anxiety reaction.  Veteran's cardiac 
status is a result of elevated cholesterol with 
plaque formation and reduced LV systolic 
function.  Therefore, it is felt by the examiner, 
there is no relationship between the gunshot 
wound, right thoracic cavity with retained 
foreign body and veteran's generalized anxiety 
reaction, to any current cardiovascular disorder 
and veteran's generalized anxiety reaction does 
not cause or aggravate cardiovascular disorder.

Thus, it is felt by the examiner that it is 'less 
likely than not or unlikely' there is any 
relationship between the veteran's cardiovascular 
disorder and veteran's generalized anxiety 
reaction or gunshot wound sustained while in 
service, i.e. no aggravation of heart or lung 
condition by service-connected gunshot wound or 
anxiety reaction.

The Board finds the May 2007 VA examiner's opinion 
compelling.  The conclusions are based on specific clinical 
tests and findings, and a complete review of the C-file, 
including the veteran's service medical records, private 
treatment records and the opinion rendered by the other 
December 2002 VA examiner.  Also compelling, no medical 
provider ever linked the veteran's cardiovascular disease to 
any of his service-connected conditions or directly to any 
incident of service or otherwise conflicted with the VA 
examiner's opinion.

The Board has considered the veteran's statements that he 
believes his cardiovascular disease to be related directly to 
service or as an additional manifestation of his GSW and 
anxiety disorder.  In accordance with the recent decision of 
the United States Court of Appeals for the Federal Circuit in 
Buchanan v. Nicholson, No. 05-7174 (Fed. Cir. June 14, 2006), 
the Board concludes that the lay evidence presented by the 
veteran concerning his continuity of symptoms after service 
is generally credible and ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  In this case, 
the veteran's continuous complaints of chest pain during and 
since service are well documented.  The veteran was not 
actually diagnosed with cardiovascular disease, however, 
until over five decades after service.  Regardless, the 
veteran's claim fails based upon the lack of medical nexus 
associating his cardiovascular disease to any remote incident 
of service, to include the in-service GSW or anxiety 
disorder. 

The provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some evidence of a 
nexus to service or a service-connected condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  There 
simply is no persuasive medical evidence to support that his 
cardiovascular disease was caused by any remote incident of 
service or that his GSW residuals or anxiety disorder caused 
or aggravated his current heart condition.  Although he 
believes that his heart condition was caused by his military 
service, he is a layman and has no competence to offer a 
medical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Regrettably, no persuasive evidence links his 
condition to any remote incident in service or to any other 
service-connected condition. 

In summary, the Board finds that the persuasive and competent 
evidence of record does not show that the veteran had his 
current cardiovascular disease in service or for years 
thereafter.  Furthermore, the persuasive medical evidence on 
file does not find a causal connection between his current 
condition and any other service-connected condition or any 
other remote incident of service.  Direct service connection 
requires a relationship or connection to an injury or disease 
or some other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see 
also, Hickson, supra.  Secondary service connection requires 
competent medical evidence indicating that the condition is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310. The most probative 
evidence of record is against either finding in this case.  
In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application. See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in April 2002, May 2003 and December 2006.  
Those letters advised the veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2006).  The December 2006 
letter told him to provide any relevant evidence in his 
possession.  Cf. Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran has not alleged 
that VA failed to comply with the notice requirements of the 
VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claim, and 
has in fact provided additional arguments at every stage.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a veteran before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case with the 2002 letter.  To the extent that 
letter was insufficient, post-decisional letters were sent in 
2003 and, most recently, in 2006.  These were followed by 
readjudications of the claim, most recently via the July 2007 
supplemental statement of the case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examinations to obtain an 
opinion as to whether his cardiovascular conditions can be 
directly attributed to service or any service-connected 
condition.  All possible theories of causation were 
considered by the VA examiners.  Cf. Duenas v. Principi, 18 
Vet. App. 512, 517 (2004).  Further examination or opinion is 
not needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with the veteran's military service or other 
service-connected conditions.  This is discussed in more 
detail above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

Entitlement to service connection for a cardiovascular 
disorder, claimed as secondary to service-connected 
conditions, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


